Citation Nr: 0838085	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1945 to October 1948 and in the United States 
Air Force for over 20 years ending with his retirement in 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2006e substantive appeal, the veteran 
requested a Board hearing at the RO.  However, in a December 
2006 statement, the veteran withdrew his request for a 
hearing.  The Board previously remanded this case for further 
development in February 2008.  


FINDINGS OF FACT

1.  The veteran's hypertension is not caused by his service-
connected PTSD, nor has the service-connected PTSD caused a 
permanent increase in the severity of the hypertension. 

2.  Coronary artery disease was not manifested during the 
veteran's active duty service, or for many years thereafter, 
nor is it otherwise causally related to such service.  

3.  The veteran's coronary artery disease is not caused by 
his service-connected PTSD, nor has the service-connected 
PTSD caused a permanent increase in the severity of the 
coronary artery disease.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or aggravated by 
the veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service, nor is it 
proximately due to or aggravated by the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in September 2004, February 2005 and 
May 2008 VCAA letter, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2004 and February 2005, 
which was prior to the October 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  The Board recognizes that the May 2008 
VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in a July 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the May 2008 VCAA 
notice as well as a September 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, treatment 
records from Brook Army Medical Center, VA examination 
reports and the veteran's VA vocational rehabilitation file.  
The Board recognizes that the veteran indicated that he 
received treatment at Willford Hall Hospital at Lackland Air 
Force base in 2004.  However, when the RO requested these 
records in October 2004, the hospital responded that there 
were no records for the veteran from this time period.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in August 2005 and 
July 2007, and a follow up opinion was given in May 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension and 
arteriosclerosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the veteran.  

Hypertension as Secondary to PTSD

The veteran is seeking entitlement to service connection for 
hypertension as secondary to PTSD.  The Board notes that the 
issue of entitlement to service connection for hypertension 
under a direct theory of entitlement was denied by the Board 
in a July 1987 decision.  Further, in a December 2004 rating 
decision, the RO again denied this issue under a direct 
theory of entitlement because new and material evidence to 
reopen the claim had not been submitted.  The veteran did not 
initiate an appeal from this determination.  The veteran 
filed his current claim in January 2005 and specifically 
requested service connection for hypertension as secondary to 
his service-connected PTSD.  In sum, as service connection 
for hypertension on a direct basis has been previously 
decided, this decision will primarily address whether service 
connection for hypertension is warranted on a secondary 
basis. 

By way of background, service treatment records are silent 
with respect to any findings of hypertension.  An October 
1969 retirement examination showed that the veteran's blood 
pressure was 120 systolic over 80 diastolic.  The examination 
is silent with respect to any findings of hypertension.  
Further, in his contemporaneous medical history, the veteran 
expressly denied having high blood pressure.  

The veteran claims that he was treated for hypertension in 
December 1969.  However, there is no medical evidence of 
record to support this contention.  The first post service 
medical evidence of record are treatment records from 1982 to 
1999 from Brook Army Medical Center.  While these treatment 
records showed a diagnosis of hypertension, they are silent 
with respect to etiology.   

A May 1986 VA examination also showed a diagnosis of 
hypertension.  However, the examiner did not provide an 
etiological opinion.  VA treatment records from August 2000 
to July 2007 also showed treatment for hypertension.  
However, again these records are silent with respect to 
etiology.  

In support of his claim, the veteran also submitted a medical 
publication concerning risk factors for heart attack.  
However, this information has minimal probative value because 
it does not specifically address the veteran's hypertension 
and its cause or provide a link between his current 
disability and service or his service-connected PTSD.  

In August 2005, the veteran was afforded a VA examination.  
However, the claims file was not available for review.  Even 
though the veteran was claiming that his hypertension was 
secondary to his PTSD, the veteran reported that his 
hypertension began around 1969 while in service or 
immediately after discharge.  The examiner observed that 
there was nothing to suggest that the veteran's hypertension 
was anything other than essential hypertension and there was 
nothing to suggest that his PTSD proximately caused his 
hypertensive condition.  The diagnosis was essential 
hypertension.  The examiner opined that there was no evidence 
either with the veteran or in the medical literature to 
suggest the source of the hypertension was PTSD.  In 
conclusion, it was less likely than not due to PTSD.  The 
examiner noted, however, that he would need to review the 
claims file to determine whether it was directly related to 
service.

The veteran was afforded another VA examination in July 2007 
by the same examiner.  The claims file was reviewed in 
detail.  The veteran again indicated that his hypertension 
began in 1969.  The examiner noted that the veteran had 
previously been denied service connection on a direct basis 
as there was no record of hypertension in service or within 
one year following discharge.  The examiner stated that his 
review of the records affirmed that determination.  He 
further provided that one could only speculate as to when the 
veteran's hypertension manifested and when treatment began 
due to lack of evidential documentation.  After examining the 
veteran, the examiner again diagnosed the veteran with 
essential hypertension, unable to comment on date of onset.  
Again, he noted that there was no evidence of hypertension in 
the veteran's service medical records.  He affirmed the prior 
denial on that basis.  He also affirmed his previous opinion 
that it was less likely than not that the hypertension was 
due to PTSD, as there was no evidence to support that 
contention.  

On remand, in May 2008, the claims file was returned to the 
same examiner for an opinion.  The claims file was reviewed 
in detail.  The examiner found that there was no indication 
or notation in the veteran's medical records to link his 
hypertension to his PTSD.  The examiner also did not know of 
any significant medical literature that would clearly link 
these conditions.  Furthermore, there was no evidence to 
suggest aggravation or worsening of this condition by PTSD or 
medication taken for it.  Therefore, the examiner opined that 
it was less likely than not the service-connected PTSD caused 
or aggravated the veteran's hypertension.  The examiner also 
noted that again he found no evidence of hypertension in 
service or within one year of discharge.  He stated that this 
issue had been dealt with more than once and denied, and he 
did not find any documentation to controvert that decision.  

Given that the claims file was reviewed by the examiner and 
the examination reports and opinion set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for 
appellate review.  

Initially, the Board reiterates that as the issue of 
entitlement to service connection for hypertension on a 
direct basis has previously been denied by the Board and the 
RO, the issue before it today is whether service connection 
is warranted on a secondary basis.  Nevertheless, the Board 
observes that given that there is no medical evidence of 
hypertension in service or within one year of discharge, and 
a VA medical opinion again finding that hypertension is not 
directly related to service, there is no medical evidence of 
record to support a grant of service connection on a direct 
basis.  

With respect to whether the veteran's hypertension is related 
to his service-connected PTSD, the Board must conclude that a 
preponderance of the evidence is against finding that service 
connection is warranted on a secondary basis.  After 
reviewing the claims file and thoroughly examining the 
veteran, the VA examiner found that the veteran's 
hypertension was not caused by or aggravated by his service-
connected PTSD.  There is no medical evidence of record to 
refute this opinion.  

The Board also acknowledges the veteran's statements that his 
hypertension is due to his PTSD.  However, medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).   In the 
instant case, the veteran has not demonstrated that he has 
the expertise to provide a medical etiology opinion with 
respect to his hypertension and link it to his service-
connected PTSD.  The medical etiology opinion given by the VA 
examiner is to the effect that the veteran's hypertension is 
not related to the service-connected PTSD in any manner.  In 
other words, the veteran's contentions are outweighed by the 
medical evidence of record, specifically, the VA examination 
reports and opinion.  

Thus, as there is no competent medical evidence linking the 
veteran's hypertension to his service-connected PTSD or any 
medical evidence showing that the veteran's hypertension is 
aggravated by his PTSD, service connection is not warranted 
under a secondary theory of entitlement.  In conclusion, a 
preponderance of the evidence is against the veteran's claim 
for hypertension as secondary to his service-connected PTSD.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Coronary Artery Disease

The present appeal also includes the issue of entitlement to 
service connection for coronary artery disease.  The veteran 
has claimed that this disability is directly related to 
service.  In the alternative, the veteran has asserted that 
this disability is secondary to his hypertension as well as 
his service-connected PTSD.  Service treatment records are 
silent with respect to any diagnosis of coronary artery 
disease.  However, the veteran's October 1969 retirement 
examination included a contemporaneous electrocardiogram, 
which was interpreted as abnormal with non-specific T-wave 
changes.  In his contemporaneous history, the veteran 
complained of pain or pressure in chest and palpitation or 
pounding heart.  Nevertheless, the veteran's heart and 
vascular system were clinically evaluated as normal.  

The first post service medical evidence of record are 
treatment records from 1982 to 1999 from Brook Army Medical 
Center.  However, these records are silent with respect to 
any link of the veteran's coronary artery disease to service 
or to his PTSD.  VA treatment records from August 2000 to 
July 2007 showed treatment for coronary artery disease.  In 
April 2002, the veteran under a left and right heart 
catheterization.  However, again these records are silent 
with respect to any link to service or the veteran's PTSD.  

Again, the Board finds that the medical publication 
concerning risk factors for heart attack has minimal 
probative value because it does not specifically address the 
veteran's coronary artery disease and its cause or provide a 
link between his current disability and service or his 
service-connected PTSD.  

The veteran was afforded a VA examination in August 2005.  
The claims file was reviewed.  The examiner noted that the 
veteran smoked for 30 years, had a 30 year history of diet 
controlled diabetes and a positive family history for heart 
disease.  The examiner noted that there was no evidence in 
the record to suggest that the veteran's coronary artery 
disease or aortic valve disease was in any way related to his 
mild PTSD, which did not require any pharmologic treatment.  
After examining the veteran, the diagnosis was coronary 
artery disease, status post bypass surgery and aortic valve 
replacement.  The examiner stated that he could see no 
significant contribution of the veteran's service-connected 
PTSD to the development of ischemic heart disease.  
Therefore, it was less likely than not that coronary artery 
disease and aortic valve stenosis were related to his PTSD.

On remand, in May 2008, the claims file was returned to the 
same examiner for an opinion.  The claims file was reviewed 
in detail.  The examiner found that there was no indication 
or notation in the veteran's medical records to link his 
atherosclerotic coronary artery disease to his PTSD.  The 
examiner also did not know of any significant medical 
literature that would clearly link these conditions.  The 
examiner observed that the veteran's disability was related 
to significant risk factors, including heavy smoking for 30 
years, diabetes mellitus for many years and a positive family 
history for coronary artery disease, hypertension and 
hyperlipidemia.  The examiner indicated that these conditions 
were very well known to be the major contributing factors 
toward the development of atherosclerotic vascular disease, 
especially coronary artery disease.  Furthermore, there was 
no evidence to suggest aggravation or worsening of this 
condition beyond the usual progression by PTSD or medication 
taken for it.  Therefore, the examiner opined that it was 
less likely than not the service-connected PTSD caused or 
aggravated the veteran's coronary artery disease.  With 
respect to the electrocardiogram (EKG) abnormality noted at 
retirement, the examiner noted that the veteran had several 
EKGs prior to retirement that were within normal limits, 
although with some mild alterations related to lead 
placement.  The changes noted at retirement were 
nondiagnostic, nonspecific ST changes.   A cardiology 
evaluation was done, with no further manifestations of 
cardiovascular disease found.  It was many years later when 
the veteran manifested coronary artery disease, with no 
documentation of any nexus or heart condition in the 
intervening years.  The examiner reiterated that the 
veteran's smoking, diabetes mellitus, hypertension and 
hyperlipidemia were more likely the causative factors in the 
development of heart disease.  Thus, the examiner opined that 
the nonspecific and nondiagnostic finding on the retirement 
EKG were less likely than not indicative of the presence of, 
or related to, coronary artery disease, which manifested many 
years later after service.  

Given that the claims file was reviewed by the examiner and 
the examination report and opinion set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for 
appellate review.  

Initially, the Board notes that the record does not reflect 
that the veteran's coronary artery disease is directly 
related to service.  Although an abnormality is noted at the 
retirement EKG, service treatment records are silent with 
respect to any diagnosis of coronary artery disease.  
Further, a contemporaneous service examination clinically 
evaluated the veteran's heart and vascular system as normal.  
Thus, military medical personnel did not discover any 
objective findings of a heart disability while the veteran 
was in service.  Moreover, after reviewing the claims file 
and examining the veteran, the VA examiner found that the 
veteran's coronary artery disease did not manifest in service 
and that the abnormal EKG at retirement was not evidence of a 
manifestation of heart disease.  In sum, given that there is 
no evidence of any disability in service or competent medical 
evidence linking the veteran's coronary artery disease 
directly to service, the Board must conclude that service 
connection for coronary artery disease is not warranted on a 
direct basis.  Further, as there is no medical evidence of 
arthrosclerosis within one year of discharge, service 
connection is also not warranted for coronary artery disease 
under a presumptive theory of entitlement.  

With respect to whether the veteran's coronary artery disease 
is related to his service-connected PTSD, after reviewing the 
claims file and a giving a thorough physical examination of 
the veteran, the VA examiner found that the veteran's  
coronary artery disease was not caused by or aggravated by 
the veteran's service-connected PTSD.  There is no medical 
evidence of record to refute this opinion.    Thus, as there 
is no competent medical evidence linking the veteran's 
coronary artery disease to his service-connected PTSD or any 
medical evidence showing that the veteran's coronary artery 
disease is aggravated by his PTSD, service connection is also 
not warranted under a secondary theory of entitlement.  

The Board also acknowledges the veteran's statements linking 
his coronary artery disease to service as well as to his 
service-connected PTSD.  However, when applying the same 
analysis as above, his contentions are outweighed by the 
medical evidenced of record, specifically, the VA examination 
report and opinion

The Board recognizes that the veteran has contended that his 
coronary artery disease is secondary to his hypertension.  
However, as service connection for hypertension has been 
denied, there is no basis for awarding service connection for 
coronary artery disease as secondary to hypertension.  See 
38 C.F.R. § 3.310.  
 
In conclusion, a preponderance of the evidence is against the 
veteran's claim for coronary artery disease.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for hypertension as 
secondary to PTSD.  Further, service connection is not 
warranted for coronary artery disease.  The appeal is denied 
as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


